Citation Nr: 0408580	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as pattern dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from June 1989 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Review of the claims file reflects that the appellant had 
indicated that she wished to appear for a hearing before a 
Member of the Board; however, in a statement received at the 
RO in February 2003, the appellant withdrew her request for 
such a hearing.


REMAND

The veteran contends that she is entitled to service 
connection for an eye disorder, diagnosed as pattern 
dystrophy, on the basis that this disorder originated during 
her period of military service.  

Review of the claims file reflects that the veteran sought 
treatment for eye pain in service; has continued to complain 
of eye symptoms, to include pain, to the present; and the 
post service medical records include a diagnosis of pattern 
dystrophy.  Accordingly, the veteran was afforded a VA eye 
examination in October 2002 and it was requested that the 
examiner provide an opinion as to whether the veteran's 
current eye disability, claimed as pattern dystrophy, is 
related to her complaints of eye pain in service.  A November 
2002 addendum to the October 2002 examination report includes 
the opinion that the veteran's astigmatism, which was 
diagnosed during service, has not significantly changed since 
that time; however, neither the examination report nor the 
addendum thereto include an opinion with respect to the 
relationship between the veteran's current diagnosis of 
pattern dystrophy and her in-service eye complaints.  

Nevertheless, the RO denied service connection for an eye 
disorder, claimed as pattern dystrophy, noting that the 
veteran's retinal disease is not shown to be causally related 
to service.  In this regard, it is noted that the question of 
whether the pattern dystrophy is causally related to the 
veteran's period of military service is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

It is further noted that the United States Court of Appeals 
for Veterans Claims (Court) has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under the 
Veterans Claims Assistance Act of 2000 (VCAA), the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims has determined that a remand 
by the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  A review of the record shows the veteran has 
not been notified of the VCAA and how it applies to this 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the service connection issue on 
appeal must be remanded for further development.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
eye complaints since August 2002.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to treatment 
records from the Houston VA Medical 
Center after August 2002.

3.  The RO should schedule the veteran 
for a VA examination by the appropriate 
specialist(s) to determine the nature and 
etiology of any current eye impairment, 
to include retinal disorder.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the 
examiner(s) for review.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that an eye disorder, to include pattern 
dystrophy, is either related to her 
period of service or to her service-
connected astigmatism.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




